DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for “voice data”, “speech conversation”, etc. does not reasonably provide enablement for “receiving data associated with a communication between one or more individuals” as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “receiving data associated with a communication between one or more individuals” and “splitting the data between …”, etc. which have enablement scope problems because the disclosed implementation/operation in the specification only enable for receiving “speech” data or “voice” data to be received for speech recognition and voice-to-text or speech-to-text processing, evidenced in the application specification para 23, 59, 84, voice-to-text in fig. 3, para 55-56, etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “receiving data” and “splitting the data”, etc.  For example, the scope of the over broadly claimed “data” include the other types of data to be received for a communication, for example, RF signal package data, microwave signal packaged data, optic signal data, image data, video data, color information data, smell signal data, biomedical signal data, etc., which are involved in totally different signal/data characteristics, bandwidth requirements, data-specific algorithms/techniques, computing/storing complexities, and/or biological representations and processing dimensions. The instant specification does not teach any enablement for these types of data at all. Therefore, the specification does not enable any person skilled in the art to make and use the invention commensurate in scope with the claim. Claims 2-18 are rejected due to dependencies to claim 1 and failed to rectify the problems claim 1 have had above.
Claim 19 is rejected for the at least similar reasons described in claim 1 above since claim 19 recited the similar deficient features as recited in claim 1.
Claim 20 is rejected for the at least similar reason described in claim 1 above since claim 20 recited the similar deficient features as recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “splitting the data between each of the one or more individuals into text associated with that individual” and wherein “that individual” has an insufficient antecedent basis for the limitation in claim and causes confusing because it is unclear what “that individual” is referred to and it is unclear what “text associated with that individual” is and thus, renders claim indefinite. Note: the claimed “that individual” appears to be one of “one or more individuals”, but it is unclear which one of them is. Claim 1 further recites “modifying the text associated with each individual by …” which is further confusing because it is unclear whether “the text” herein is “associated with that individual” or “associated with each individual” and thus, renders claim indefinite. Claim 1 further recites “generating a bag of words model of the text corpus”, “the bag of words”, which is further confusing because it is unclear whether “a bag” of words is generated or “a bag of … model” is generated and thus, further renders claim indefinite. Claim 1 further recites “classifying topics of the bag of words using the topic classifier model” and wherein “the bag of words” has an insufficient antecedent basis for the limitation and causes confusing because it is unclear what “the bag of words” is and it is unclear what “topics of the bag of words” is and how “classifying topics of the bag of words using the topic classifier model” is performed and thus, further renders claim indefinite. Claim 1 further recites “the returned topic and keywords from the topic classifier model” and wherein “the returned topic and keywords” has an insufficient antecedent basis for the limitation and causes confusing because it is unclear what “the returned topic and keywords” is and it is unclear how “identifying a purpose” is performed based on “the returned topic and keywords” and thus, further renders claim indefinite. Claims 2-18 are rejected due to the dependencies to claim 1.
Claim 19 is rejected for the at least similar reasons described in claim 1 above since claim 19 recited the method of claim 1 and thus, recited the similar deficient features as recited in claim 1 above. 
Claim 20 is rejected for the at least similar reasons described in claim 1 above since claim 20 recited the method of claim 1 and thus, recited the similar deficient features as recited in claim 1 above. 
Claim 6 further recites “lemmatizing words in the text by changing words in the third person to first person” and wherein “the third person” has an insufficient antecedent basis for the limitation in claim 6 and causes confusing because it is unclear what “the third person” is and referred to and it is unclear how “lemmatizing words in the text by changing words in the third person to …” is performed and thus, further renders claim indefinite. Claims 8, 10 are rejected due to the dependencies to claim 6.
Claim 8 further recites “wherein the other data sources include at least one of call centre data, customer demographics, and mobile and website statistics” and wherein “the other data” has an insufficient antecedent basis for the limitation in claim 8 and causes confusing because it is unclear what “the other data sources” is and it is unclear how “other data sources include at least one of call center data, …” is performed and thus, further renders claim indefinite. Note: it appears that claim 8 would depend on claim 7, other than claim 6.
Claim 15 further recites “applying the purpose model to a call prediction model to predict if an individual will call an organization” and wherein “the purpose model” has an insufficient antecedent basis for the limitation in claim 15 and causes confusing because it is unclear what “the purpose model” is and it is unclear how “applying the purpose model to a call prediction model” is performed and thus, further renders claim indefinite. Claims 16-17 are rejected due to the dependencies to claim 15.

Examiner Comments

There are 35 U.S.C. 112(a)/(b) issues in claims, which causes confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112, 2nd paragraph, a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654